AMENDED: October 2, 2018
                                                              FILED: October 2, 2018

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                   ___________________

                                       No. 17-2231 (L)
                                    (8:17-cv-00361-TDC)
                                   ___________________

INTERNATIONAL REFUGEE ASSISTANCE PROJECT, a project of the Urban
Justice Center, Inc., on behalf of itself and its clients; HIAS, INC., on behalf of
itself and its clients; JOHN DOES #1 & 3; JANE DOE #2; MIDDLE EAST
STUDIES ASSOCIATION OF NORTH AMERICA, INC., on behalf of itself and
its members; MUHAMMED METEAB; ARAB AMERICAN ASSOCIATION
OF NEW YORK, on behalf of itself and its clients; YEMENI-AMERICAN
MERCHANTS ASSOCIATION; MOHAMAD MASHTA; GRANNAZ
AMIRJAMSHIDI; FAKHRI ZIAOLHAGH; SHAPOUR SHIRANI; AFSANEH
KHAZAELI; JOHN DOE #4; JOHN DOE #5

               Plaintiffs - Appellees

and

ALLAN HAKKY; SAMANEH TAKALOO; PAUL HARRISON; IBRAHIM
AHMED MOHOMED

               Plaintiffs

v.

DONALD J. TRUMP, in his official capacity as President of the United States;
UNITED STATES DEPARTMENT OF HOMELAND SECURITY;
DEPARTMENT OF STATE; OFFICE OF THE DIRECTOR OF NATIONAL
INTELLIGENCE; KIRSTJEN M. NIELSEN, in her official capacity as Secretary
of Homeland Security; REX TILLERSON, in his official capacity as Secretary of
State; DANIEL R. COATS, in his official capacity as Director of National
Intelligence

               Defendants - Appellants

------------------------------
THE AMERICAN CENTER FOR LAW AND JUSTICE; ALABAMA;
IMMIGRATION REFORM LAW INSTITUTE; ARKANSAS; ARIZONA;
FLORIDA; KANSAS; LOUISIANA; MISSOURI; OHIO; OKLAHOMA;
SOUTH CAROLINA; TEXAS; WEST VIRGINIA

         Amici Supporting Appellant

T.A., A U.S. Citizen of Yemeni Descent; RODERICK AND SOLANGE
MACARTHUR JUSTICE CENTER; NEW YORK; CALIFORNIA;
CONNECTICUT; DELAWARE; ILLINOIS; IOWA; MAINE; MARYLAND;
MASSACHUSETTS; NEW MEXICO; OREGON; RHODE ISLAND;
VERMONT; VIRGINIA; WASHINGTON; DISTRICT OF COLUMBIA; CATO
INSTITUTE; MUSLIM JUSTICE LEAGUE; MUSLIM PUBLIC AFFAIRS
COUNCIL; COUNCIL ON AMERICAN-ISLAMIC RELATIONS, California;
IMMIGRATION EQUALITY; THE NEW YORK CITY GAY AND LESBIAN
ANTI-VIOLENCE PROJECT; THE NATIONAL QUEER ASIAN PACIFIC
ISLANDER ALLIANCE; THE LGBT BAR ASSOCIATION OF LOS
ANGELES; THE LGBT BAR ASSOCIATION OF GREATER NEW YORK;
LESBIAN AND GAY BAR ASSOCIATION OF CHICAGO; GLBTQ LEGAL
ADVOCATES & DEFENDERS; BAY AREA LAWYERS FOR INDIVIDUAL
FREEDOM; IMMIGRATION LAW PROFESSORS ON STATUTORY
CLAIMS; CITY OF CHICAGO; CITY OF LOS ANGELES; CITY OF
PHILADELPHIA; U. S. CONFERENCE OF MAYORS; INTERNATIONAL
BAR ASSOCIATION'S HUMAN RIGHTS INSTITUTE; THE AMERICAN-
ARAB ANTI-DISCRIMINATION COMMITTEE; NATIONAL ASIAN
PACIFIC    AMERICAN       BAR   ASSOCIATION;     CIVIL   RIGHTS
ORGANIZATIONS;       INTERNATIONAL      LABOR   ORGANIZATIONS;
SCHOLARS OF IMMIGRATION LAW; MEMBERS OF CONGRESS;
PROFESSORS        OF    FEDERAL       COURTS    JURISPRUDENCE,
CONSTITUTIONAL LAW, AND IMMIGRATION LAW; COLLEGES AND
UNIVERSITIES;     INTERFAITH    GROUP     OF   RELIGIOUS    AND
INTERRELIGIOUS ORGANIZATIONS AND CLERGY MEMBERS;
TECHNOLOGY COMPANIES; INTERNATIONAL LAW SCHOLARS AND
NONGOVERNMENTAL ORGANIZATIONS; KAREN KOREMATSU; JAY
HIRABAYASHI; HOLLY YASUI; FRED T. KOREMATSU CENTER FOR
LAW & EQUALITY; CIVIL RIGHTS ORGANIZATIONS; NATIONAL BAR
ASSOCIATIONS OF COLOR; CITY OF NEW YORK; MASSACHUSETTS
TECHNOLOGY LEADERSHIP COUNSEL, INC.

         Amici Supporting Appellee



                                      2
                                ___________________

                                     ORDER
                                ___________________

      The Supreme Court of the United States has vacated the judgment of this court and

remanded for further consideration in light of Trump v. Hawaii, 138 S. Ct. 2392 (2018).

In obedience to the mandate of the Supreme Court, we remand this case to the district

court for further proceedings consistent with the Supreme Court’s decision.

      Entered at the direction of Chief Judge Gregory.

                                         For the Court

                                         /s/ Patricia S. Connor, Clerk




                                            3
NIEMEYER, Circuit Judge, with whom Judge AGEE, Senior Judge TRAXLER, and

Senior Judge SHEDD join, concurring in the order:

       In this case, the Supreme Court vacated our decision, 888 F.3d 233, and remanded

it for further consideration in light of Trump v. Hawaii, 138 S. Ct. 2392 (2018), where the

Court fundamentally disagreed with our reasoning and conclusions.              Because that

reasoning supported the majority’s decision to affirm the decision of the district court,

265 F. Supp. 3d 570, the district court’s decision should also be vacated, and I would

have preferred to state as much expressly in our order. I observe, nonetheless, that even

without any express statement by us, the reasoning and conclusions reached by the

district court have been overruled. I join in the entry of the order with this understanding.




                                             4